DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 25, 26, 28, 29, 31-44, 48-52, and 56-60 are pending and under examination.
Priority
Information Disclosure Statement
The information disclosure statement (IDS) submitted June 22, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The specification defines the following terms that will be use in the interpretation of the pending claims:
“Dry composition” means that the hGH polymer prodrug composition is provided in a dry form in a container. See paragraph [0051] in the specification. 
“hGH polymer prodrug” refers to carrier-linked prodrugs of hGH, wherein the carrier is a polymer. See paragraph [0046] in the specification.
The term “transient” mean the linkers are non-enzymatically hydrolytically degradable (cleavable) under physiological conditions (aqueous buffer at pH 7.4, 37.degree. C.) with half-lives ranging from, for example, one hour to three months. The terms "transient" and "reversible" are used synonymously. See paragraph [0043] in the specification. 
Claim Objections
Response to Arguments: The objection to claims 36-38 and 44-47 has been withdrawn in view of the amendments filed June 21, 2022.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 30-32 and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed 21 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is new, necessitated by the amendments filed 21 June 2022.
Claims 25, 26, 33, 34, 42 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is a product-by-process claim. It is directed to the reconstituted composition of claim 56 where the composition in prepared by reconstitution of a composition dried by lyophilization. The reconstituted composition of claim 56 is composed of 30-60 mg/ml of rhGH polymer prodrug of the chemical structure A, 10 nM succinic acid, 70-85 mg/ml trehalose dihydrate at a pH in the range of 4.5 to 5.5. The scope of claim 25 is not clearly and precisely defined because the structure implied by the steps claimed is broader than the product claimed. The limitation “a composition” does particularly define the composition utilized to make the reconstituted composition and thus, it is unclear what composition is utilized to make the claimed product. Claim 26 which depends from claims 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claim incorporates by dependency the indefiniteness of claim 25.  
Claim 33 recites the limitation “the hGH polymer prodrug” in line 2 and “hGH” in line 3. There is insufficient antecedent basis for this limitation in the claim. Amending the limitations to recite “the rhGH polymer prodrug” and “rhGH” would overcome the rejection as it has antecedent basis to the rhGH polymer prodrug recited in claim 56. Claim 34 which depends from claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the claim incorporates by dependency the indefiniteness of claim 33.  
Claim 42 is a product-by-process claim. The claim recites the limitation “wherein the reconstituted composition is formed by reconstituting a dry composition”. As claimed, the reconstituted composition is the reconstituted composition of claim 56. The reconstituted composition of claim 56 is composed of 30-60 mg/ml of rhGH polymer prodrug of the chemical structure A, 10 nM succinic acid, 70-85 mg/ml trehalose dihydrate at a pH in the range of 4.5 to 5.5. The scope of claim 42 is not clearly and precisely defined because the structure implied by the process steps claimed is broader than the product claimed. The limitation “a dry composition” does particularly describe the composition used to make the claimed reconstituted composition composed of 30-60 mg/ml of rhGH polymer prodrug of the chemical structure A, 10 nM succinic acid, 70-85 mg/ml trehalose dihydrate at a pH in the range of 4.5 to 5.5.
Claim 59 recites the limitation “the rhGH polymer conjugate without the hGH-NH” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of a “rhGH polymer conjugate without the hGH-NH” and it is unclear what the limitation if referencing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection is new as necessitated by amendment.
Claims 25, 26, 28, 29, 31, 33, 34, 35, 40, 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	In order to meet the requirements for 112(d), a claim must meet three requirements: 1)
the dependent claim must contain a reference to a previous claim; 2) the dependent claim must
specify a further limitation of the subject matter claimed; and 3) the dependent claim must
include all the limitations of the previous claim. Claims 25, 26, 28, 29, 31, 33, 35, and 40 do not depend from a previous claim. Claim 56 from which the claims depend from is recited after claims 25, 26, 28, 29, 31, 33, 35, and 40. Therefore, the claims are improper dependent claims. Claims 34, 41 and 42 which depend from claims 33 and 40 are also rejected under 35 U.S.C. 112(d) as these claims incorporate by dependency the improper dependency of claims 33 and 40.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants argue, the remaining independent claims were indicated as free of the prior art so the art rejections were not addressed. See page 13 in the remarks filed June 21, 2022. Applicant’s arguments have been fully considered and persuasive. The following rejections have been withdrawn. (1) Claims 24, 25, 27-29, 33-35, 40, 43, 53, 57 and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hays et al. (US 2008/0113914 A1; published may 15, 2008) as evidenced by Hooke College of Applied Sciences (https://youtu.be/kqs1uagGlZM); and (2) Claim 26 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hays et al. (US 2008/0113914 A1; published may 15, 2008).
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants argue, the remaining independent claims were indicated as free of the prior art so the art rejections were not addressed. See page 13 in the remarks filed June 21, 2022. Applicant’s arguments have been fully considered and persuasive. The following rejections have been withdrawn. (1) Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hays et al. (US 2008/0113914 A1; published may 15, 2008) in view of Rau et al. (WO 2009/133137; published November 5, 2009 and filed April 29, 2009); (2) Claims 24, 25, 28, 29-31, 35, 40-42, 50 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfizer (“Highlights of prescribing information”, 2008, document pages 1-24; obtained from http://www.accessdata.fda.gov/scripts/cder/drugsatfda/index.cfm) in view of Rau et al. (WO 2009/133137; published November 5, 2009 and filed April 29, 2009); (3) Claims 24, 25, 27, 30, 31, 33, 34, 40, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rau et al. (WO 2009/133137; published November 5, 2009 and filed April 29, 2009) in view of Hays et al. (US 2008/0113914 A1; published may 15, 2008); (4) Claims 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rau et al. (WO 2009/133137; published November 5, 2009 and filed April 29, 2009) in view of Jezek (WO 2008/084237 A2; published 2008); (5) Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rau et al. (WO 2009/133137; published November 5, 2009 and filed April 29, 2009) in view of Jezek (WO 2008/084237 A2; published 2008) as applied to claim 44 above, and further in view of Hays et al. (US 2008/0113914 A1; published may 15, 2008); and  (6) Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hays et al. (US 2008/0113914 A1; published may 15, 2008) as applied to claim 43 above and in further view of Pfizer (“Highlights of prescribing information”, 2008, document pages 1-24; obtained from http://www.accessdata.fda.gov/scripts/cder/drugsatfda/index.cfm).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is maintained by modified in view of the amendments filed 21 June 2022. Claims 25, 26, 31-39, 43, 44, 48-52, 56, 57, 58, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,511,122 B2. 
Regarding claims 25, 26, and 56, U.S. Patent No. 9,511,122 B2 claims a reconstituted composition comprising a rhGH polymer prodrug in an amount of 30-60 mg/ml, succinic acid in an amount of 10 mM and trehalose dihydrate in an amount of 70-85 mg/ml; and a pH ranging from pH 4.5 to pH 5.5. See claim 26. U.S. Patent No. 9,511,122 B2 also claims the rhGH polymer prodrug has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl (see claim 7) and where PEG-X is of the structure 
    PNG
    media_image2.png
    371
    1152
    media_image2.png
    Greyscale
 and c is independently an integer from 250 to 750 (see claim 8). See claims 7 and 8.
The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug in the reconstituted composition is of the structure shown in (A) as claimed. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the reconstituted composition has the structures shown in A. 
Regarding claim 57, U.S. Patent No. 9,511,122 B2 claims the reconstituted composition further comprises one or more preservative and/or antimicrobial. See claim 27.
Regarding claim 58, U.S. Patent No. 9,511,122 B2 claims the reconstituted composition comprises one or more excipients. See claim 28.
Regarding claim 31, U.S. Patent No. 9,511,122 B2 claims the PEG-X is of the structure 
    PNG
    media_image2.png
    371
    1152
    media_image2.png
    Greyscale
, wherein c is from 250-750. See claim 8.
Regarding claim 32, U.S. Patent No. 9,511,122 B2 claims a dry composition comprising a therapeutically effective amount of the rhGH polymer prodrug of claim 1 and one or more additional biologically active agents, either in its free form or as a prodrug, and wherein the one or more additional biologically active agents are selected from the group consisting of: IGF-1, ghrelin, ghrelin-like compounds, gonadotropin releasing hormone agonists, gonadotropin releasing hormone analogs, growth hormone releasing factor, growth hormone releasing factor analogs, gonadal steroids, antiandrogens, non-steroidal aromatase inhibitors, HIV combination therapy, free fatty acid regulators, anabolic steroids, estrogen agonists, estrogen antagonists, propranolol, appetite suppressants, osteoporosis drugs; and anti-diabetic drugs. See claims 1and 9. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl See claim 7. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition comprising the one or more additional biological active agents as claimed. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 33, U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug is sufficiently dosed in the composition of claim 1 to provide a therapeutically effective amount of hGH for at least three days in one application. See claim 10.
Regarding claim 34, U.S. Patent No. 9,511,122 B2 claims one application of the rhGH polymer prodrug is sufficient for one week. See claim 11.
Regarding claim 35, U.S. Patent No. 9,511,122 B2 claims the composition of claim 1 comprises one or more excipients. See claim 12.
Regarding claim 36, U.S. Patent No. 9,511,122 B2 claims a dry composition comprising rhGH polymer prodrug in an amount of 1.1-92.1% (w/w); succinic acid in an amount of 0.1-14.4% (w/w); trehalose, optionally as dihydrate in an amount of 7.3-98.7% (w/w); and tris in an amount of 0.01-25.4% (w/w). See claim 13. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 7. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 37, U.S. Patent No. 9,511,122 B2 claims a dry composition comprising a rhGH polymer prodrug in an amount of 7.8-85.5% (w/w); succinic acid in an amount of 0.1-8.9% (w/w); trehalose, optionally as dihydrate in an amount of 13.6-90.3% (w/w); and tris in an amount of 0.03-15.7% (w/w). See claim 14. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 7. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 38, U.S. Patent No. 9,511,122 B2 claims the composition comprises: rhGH polymer prodrug in an amount of 25.3-46.5% (w/w); succinic acid in an amount of 0.8-1.2% (w/w); trehalose, optionally as dihydrate in an amount of 52.4-72.8% (w/w); and tris in an amount of 04-2.3% (w/w). See claim 15.
Regarding claim 39, U.S. Patent No. 9,511,122 B2 claims a dry composition comprising a therapeutically effective amount of rhGH prodrug where at least 30% of all rhGH residues of said composition are PEGylated at position Lys158. See claim 16. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 7. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claims 43, U.S. Patent No. 9,511,122 B2 claims a method of manufacturing a composition according to claim 1, the method comprising: (i) admixing the rhGH polymer prodrug with one or more lyoprotectants and optionally one or more than one excipients; (ii) transferring amounts of the mixture from step (i) equivalent to the desired number of dosages into suitable chambers of a container; (iii) drying the mixture; and (iv) sealing the container. See clam 30. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 7. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 44, U.S. Patent No. 9,511,122 B2 claims step (i) comprises admixing the rhGH polymer prodrug with trehalose dihydrate, and succinic acid to yield a composition comprising: rhGH polymer prodrug in an amount of 30-60 mg/ml; succinic acid in an amount of 10 mM; and trehalose dihydrate in an amount of 75-85 mg/ml; and wherein the method further comprises a pH-adjusting step comprising adjusting the pH of the composition of step (i), either before or after performing step (ii) to a pH ranging from pH 4.0 to pH 6.5 with tris. See claims 31 and 34. The difference between the claimed invention and the claims of U.S. Patent No. 9,511,122 B2 is of U.S. Patent No. 9,511,122 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 7. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,511,122 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 48, U.S. Patent No. 9,511,122 B2 claims the pH is adjusted to a pH ranging from pH 4.5 to pH 5.5. See claim 35.
Regarding claim 49, U.S. Patent No. 9,511,122 B2 claims the container is a dual-chamber syringe having a first chamber with the mixture, wherein the method further comprises: filling a second chamber with a reconstitution solution before sealing the container. See claim 36.
Regarding claim 50, U.S. Patent No. 9,511,122 B2 claims a kit of parts, comprising: a needle; and a container containing the composition according to claim 1; wherein the container optionally further contains a reconstitution solution; and wherein the container is configured for use with the needle. See claim 22.
Regarding claim 51, U.S. Patent No. 9,511,122 B2claims the container is a dual-chamber syringe. See claim 23.
Regarding claim 52, U.S. Patent No. 9,511,122 B2 claims a method of preparing a reconstitution of the composition according to claim 1, the method comprising: contacting the composition of claim 1 with a reconstitution solution. See claim 29.
Regarding claim 60, U.S. Patent No. 9,511,122 B2 do not expressly teach as claimed. However, the claim would have been obvious to the artisan of ordinary skill in the view of the claims of U.S. Patent No. 9,511,122 B2. U.S. Patent No. 9,511,122 B2 claims known and finite possibilities for the variables R5, R4 and n. Therefore, it would have been obvious for the skill artisan to select from the finite number of identified integers for the n-group (i.e., 1 or 2) and variables for R5 and R4 and arrive at the claimed structure.
Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is maintained but modified in view of the amendments filed 21 June 2022. Claims 32, 36-38 and 50-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,919,033 B2. 
Regarding claim 32, U.S. Patent No. 9,919,033 B2 claims a dry composition comprising: a therapeutically effective amount of a recombinant human growth hormone ("rhGH") polymer prodrug; and a lyoprotectant; wherein the rhGH is transiently linked via a reversible linker moiety to a polymer carrier, and wherein the composition is stable for at least 6 months when stored at temperatures ranging from 2 to 25°C, where during such storage less than 5% of the rhGH is released from the rhGH polymer prodrug as free rhGH. The composition further comprises at least one additional biologically active agent, either in its free form or as a prodrug, selected from the group consisting of: IGF-1, ghrelin, ghrelin-like compounds, gonadotropin releasing hormone agonists, gonadotropin releasing hormone analogs, growth hormone releasing factor, growth hormone releasing factor analogs, gonadal steroids, antiandrogens, non-steroidal aromatase inhibitors, HIV combination therapy, free fatty acid regulators, anabolic steroids, estrogen agonists, estrogen antagonists, propranolol, appetite suppressants, osteoporosis drugs, and anti-diabetic drugs. See claims 1 and 11. The difference between the claimed invention and the claims of U.S. Patent No. 9,919,033 B2 is of U.S. Patent No. 9,919,033 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,919,033 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 9. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,919,033 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 36, U.S. Patent No. 9,919,033 B2 claims a dry composition comprising: a therapeutically effective amount of a recombinant human growth hormone ("rhGH") polymer prodrug; and a lyoprotectant; wherein the rhGH is transiently linked via a reversible linker moiety to a polymer carrier, and wherein the composition is stable for at least 6 months when stored at temperatures ranging from 2 to 25°C, where during such storage less than 5% of the rhGH is released from the rhGH polymer prodrug as free rhGH. See claim 1. U.S. Patent No. 9,919,033 B2 further claims composition comprises: rhGH polymer prodrug in an amount of 1.1-92.1% (w/w); succinic acid in an amount of 0.1-14.4% (w/w); trehalose, optionally as dehydrate, in an amount of 7.3-98.7% (w/w); and tris in an amount of 0.01-25.4% (w/w). See claim 15. The difference between the claimed invention and the claims of U.S. Patent No. 9,919,033 B2 is of U.S. Patent No. 9,919,033 B2 does not expressly claim the rhGH polymer prodrug is of the structure shown in (A) in the dry composition. U.S. Patent No. 9,919,033 B2 claims the rhGH polymer prodrug in the dry composition of claim 1 has the chemical structure shown in A 
    PNG
    media_image1.png
    353
    268
    media_image1.png
    Greyscale
wherein HN-rhGH represents the rhGH residue attached to the reversible linker moiety; wherein R1, R2, R3, R4, and R5 are selected independently from the group consisting of hydrogen, methyl, ethyl, propyl, isopropyl, butyl, isobutyl, and tertiary butyl; wherein PEG represents a PEGylation residue attached to the transient linker; wherein n=1 or 2; and wherein X is selected from C1 to C8 alkyl or C1 to C12 heteroalkyl. See claim 9. However, the claim would have been obvious to a person of ordinary skill in the art because U.S. Patent No. 9,919,033 B2 claims the rhGH polymer prodrug of claim 1 in the dry composition can be of the structure shown in A.
Regarding claim 37, U.S. Patent No. 9,919,033 B2 claims the composition comprises: rhGH polymer prodrug in an amount of 7.8-85.5% (w/w); succinic acid in an amount of 0.1-8.9% (w/w); trehalose, optionally as dehydrate, in an amount of 13.6-90.3% (w/w); and tris in an amount of 0.03-15.7% (w/w). See claim 16.
Regarding claim 38, U.S. Patent No. 9,919,033 B2 claims the composition comprises: rhGH polymer prodrug in an amount of 25.3-46.5% (w/w); succinic acid in an amount of 0.8-1.2% (w/w); trehalose, optionally as dehydrate, in an amount of 52.4-72.8% (w/w); and tris in an amount of 0.4-2.3% (w/w). See claim 17.
Regarding claim 50 and 51, U.S. Patent No. 9,919,033 B2 claims the dry composition is arranged in the first chamber, and wherein a reconstitution solution is arranged in the second chamber wherein the reconstitution solution comprises: sterile water, and 0.7-1.1% (w/w) benzylalcohol or wherein the reconstitution solution comprises 0.2-0.4% (w/w) cresol. See claims 2, 18-20
Although the claims at issue are not identical, they are not patentably distinct from each other.
Response to Arguments: Applicants assert a terminal disclaimer over US 9,511,122, US 9,919,033 and US 10,682,395 will be considered. See page 13 in the remarks filed. Applicant’s argument has been fully considered but is not found persuasive because the pending claims are not in condition for allowance. Therefore, the non-statutory double patenting rejections are maintained.
Summary
The claims are not rejected under prior art. Claims 25, 26, 33, 34, 42 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 25, 26, 28, 29, 31, 33, 34, 35, 40, 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Claims 32, 36-38 and 50-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,919,033 B2. Claims 25, 26, 31-39, 43, 44, 48-52, 56, 57, 58 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,511,122 B2. 
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658